DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	In claim 4, line 1, the phrase “the pivot hoop is has an arc” does not make grammatical sense thereby rendering the claim confusing.
	There is no clear antecedent basis for “the interface point” as recited in claim 5.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 12, and 17-19, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russell (US-545,536).
 	Russell shows a device comprising a pitchfork tool head (see Fig. 1), a shaft (A) with a handle at its proximal end, and a steel pivot hoop (see Fig. 3) having an arc portion (B’) mounted between opposing interface components (E,F) that removably attach the pivot hoop to the tool head and shaft.

Claim(s) 1, 2, 4, 12, 13, 17, 18, and 20, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moraski (US-3,343,807).
 	Moraski shows a device comprising a tool head (10), a shaft (13) that can be made from wood or metal (see col. 2, lines 15 and 16), a handle (14), and a pivot hoop (16,16’) releasably fastened between the shaft and tool head.  The arc (19) of the pivot hoop functions as a fulcrum as best shown in Figure 4.

Claim(s) 1-5, 13-15, and 17-19, as understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risch (US-1,353,494).
 	Risch shows a device comprising either a shovel head (Fig. 1) of fork head (Fig. 2), a shaft (10), and a metal pivot hoop (5) having an arc (6) disposed between interface clips (9,9).  A foot rest (11) can be mounted on the tool head as shown in Figure 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-11, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Risch (US-1,353,494) in view of Lancaster (US-7,654,018).
 	Risch does not disclose that its pivot hoop can be constructed from the materials set forth in the above claims of the instant application.
Lancaster shows a digging tool that can have either a shovel head (see Fig. 11) or fork head (see Figs. 6-8) and an arc-shaped pivot hoop (36) attached between the tool head and shaft.  The pivot hoop can be constructed from metal parts that are welded together, wood, or plastic (see col. 3, lines 25-31).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form Risch’s pivot hoop out of a common plastic or polymer material, wood, or metal parts that are welded to the shaft and/or tool head, as taught by Lancaster, as an alternative yet functionally equivalent means of creating a durable product that is best suited for a particular task.  Regarding claim 6, it would have been an obvious choice of mechanical design to extend the flat portion (6’) of Risch’s hoop approximately 3 inches from the interface with the tool head so that a user could generate sufficient leverage without damaging the surrounding vegetation or ground.

Claims 6, 10-12, and 16, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Risch (US-1,353,494) in view of Hayes (US-2005/0082516).
 	Risch’s pivot hoop (5) does not form as a solid body with respect to the device when attached thereto.
	However, Hayes shows a digging tool having a pivot device (28,30) attached along a bottom surface of the tool wherein the pivot device is formed as a solid body (30) for increased support.
	It would have been obvious to a person having ordinary skill in the art to replace the open hoop design of Risch’s pivot hoop with a solid body, similar to the web (30) shown in the Hayes publication, in order to provide more support for lifting a heavy load.  Regarding claim 6, it would have been an obvious choice of mechanical design to extend the flat portion (6’) of Risch’s hoop approximately 3 inches from the interface with the tool head so that a user could generate sufficient leverage without damaging the surrounding vegetation or ground.  In regard to claim 12, the Hayes publication shows a hand grip (62) at the proximal end of the tool shaft as is well known in the art.
Specification
The disclosure is objected to because of the following informalities:  In paragraph [0062], line 19, it appears that the term “hoot” should be changed to –hoop--.  
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited references shows a pivot hoop attached to a tool such that the pivot hoop can be used as a fulcrum.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                    Primary Examiner, Art Unit 3651                                                                                    

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
3/8/2022